Citation Nr: 1426722	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for depression, to include as secondary to tinnitus and recurrent otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran was scheduled for a Travel Board hearing in October 2010, but failed to appear at the hearing following notice thereof.  Neither the Veteran nor his representative filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d).

With respect to the Veteran's claim for service connection for depression, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for specific psychiatric disorders can encompass claims for service connection for all psychiatric disabilities under some circumstances.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, the Board notes that the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) was adjudicated separately by the RO in a September 2009 rating decision.  The Veteran submitted a notice of disagreement (NOD) with regard to this issue, and a Statement of the Case (SOC) was issued in June 2010.  There is no indication that the Veteran subsequently submitted a VA Form 9 or equivalent with respect to that issue, and the Veteran's representative made no reference to that claim in written argument submitted in July 2010, February 2012, or May 2014.  In consideration of the holding in Clemons, the Board notes that this is not a situation in which the Veteran's other possible mental or psychiatric disabilities have been ignored by VA.  Rather, the disability was addressed separately, and, as the Veteran did not properly appeal that issue, the Board has no jurisdiction to review the claim for entitlement to service connection for PTSD.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that depression, to include as secondary tinnitus or otitis externa, was present during active service or within the first post-service year, or is otherwise related to service or to a service-connected disability.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). 

In this appeal, the RO provided notice to the Veteran in an August 2007 letter, prior to the issuance of the appealed rating decision.  The August 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the record contains the Veteran's service treatment records, service personnel records, VA treatment records and private treatment records provided by the Veteran.  Thus, all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The Veteran was provided a VA examination in April 2012, with an addendum opinion provided in November 2012.  The VA examination included a review of the record and interview with the Veteran.  The examination report and addendum report included opinions regarding the Veteran's claim and supporting rationales were provided.   Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Service connection can be granted for certain diseases, including psychosis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  These presumptions are rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran contends that he suffers from depression as a result of the functional impairment caused by his tinnitus and hearing loss.  As outlined above, service-connection for bilateral hearing loss has been denied; however, service connection for tinnitus is in effect.  Moreover, since May 18, 1989, service connection for recurrent otitis externa has also been in effect, albeit with a non-compensable evaluation.  

In November 2006, the Veteran complained to a private care provider that he was a "worry wart."  He felt he worried about "little things" and that he was "slightly depressed."  He was diagnosed with anxiety, "may have a component of mild depression."

On his July 2007 claim, the Veteran reported that his tinnitus began in service as a result of his MOS as a communication specialist for four years.  He stated that his job involved wearing a headset, and "because of background noise and numerous generators operating to provide power; [he] had to turn up the volume on [his] headset, resulting in [his] ears buzzing and ringing."  He stated that this tinnitus began to negatively affect his social life once he left service.  He stopped going to social events where there is a large crowd because he cannot hear what people are saying, and he gets frustrated when he has to ask someone to repeat themselves.  Similarly, during his July 1989 VA examination, he reported a ringing started in his ears as a result of the headsets he wore for his duties in service.

In February 2008, the Veteran was afforded a VA audio examination.  He reported a high pitched ringing sound approximately four to five times per week, lasting from a half an hour to an hour.  He reported his service as a switchboard operator, and he reported that his base was "blown up" and he could not hear for approximately 3 days after the incident.

In August 2008, the Veteran sought VA treatment for hearing loss, tinnitus and headaches.  He stated his hearing loss started in Germany when he base was blown up.  He lost hearing for two days, then it came back, but now it has been worse again.  He reported a medical history of depression "for the last year, since hearing problem."

In October 2008, the Veteran was seen for mental health treatment.  He stated that he was involved in a base explosion in Germany in 1986, where he was thrown to the ground.  He experienced hearing loss from then on.  He reported that because of his hearing loss people perceive him as angry because he raises his voice.  He stated he disliked having to ask people to repeat themselves, and that he fears he may misinterpret what people are saying.  He was in the communications field from his discharge in 1989 until 2003.  He stated he avoided people because of his communication difficulties.  He was on anti-depressants for the past year, but had no history of psychotherapy or hospitalization.  He was diagnosed with depressive disorder, and rule out PTSD.

The Veteran was administered the Millon Clinical Multiaxial Inventory (MCMI3) in November 2008.  The manner of his responses was suggestive of exaggeration.  "This response pattern suggests a tendency to report more problems than may be objectively present."  His test score was consistent with a diagnosis of PTSD, "however given suspected over-endorsement of symptoms, unclear of the validity of such a score."  It was suggested he continue his anti-depressive medication and that he seek individual psychotherapy.

In March 2009, and during a May 2009 VA PTSD examination, the Veteran reported his stressor of being involved in a terrorist bombing of a base in Frankfort Germany.  During the May 2009 PTSD examination, it was noted that testing from October 2008 revealed severe depression.  He reported nightmares and intrusive thoughts regarding the explosion he was involved in.  He reported insomnia and emotional upset when he recalls these events.  He reported he was socially withdrawn.  He was diagnosed with PTSD only.

The RO established that the PX in Frankfurt, Germany was bombed on November 24, 1985 and resulted in numerous injuries.  A review of the Veteran's service records revealed that the earliest the Veteran was placed in Frankfurt, Germany was December 1985.  Significantly, service treatment records show that the Veteran was seen for a dental examination in North Carolina on November 25, 1985.

In May 2010, the Veteran was afforded a VA audio examination.  He stated that his tinnitus is not there "all the time, but comes and goes."  He also reported occasional ear pain, but nothing chronic.  

In April 2012, the Veteran was afforded a VA examination to address his claim of entitlement to depression, to include as secondary to tinnitus.  He was diagnosed with depressive disorder.  The Veteran reported limited social interaction outside of the home.  He eventually stated that he stayed away from social situations because people tell him that he is too loud.  He had no involvement with mental health treatment since his 2009 VA examination.  He reported wanting to see his private healthcare provider to see if medications could with his "sadness."  He reported symptoms of depressed mood and difficulty establishing and maintaining relationships.  The examiner opined that the Veteran's depression was not attributable to his actual service, and was not due to or chronically worsened by his tinnitus.  The examiner found that the Veteran did not "report that his hearing issues are directly affecting his mood state beyond minor annoyance" in having to repeat himself.  When he was asked about his mood, he reported he did not know why he was sad, but that he felt betrayed by his service because he was frustrated with the appeals process and that the VA did not acknowledge his involvement in the explosion in Germany in 1985.  He stated he felt sad starting in 1989 with the beginning of the appeals process.

In a November 2012 addendum, another VA examiner reviewed the claims file and the April 2012 examination.  The VA psychologist opined that the Veteran's depression was less likely than not incurred in or caused by his service because the evidence of record suggested his depressive disorder was related to other psychosocial stressors, including frustration with the appeal process and the VA's failure to acknowledge the Veteran was involved in an explosion.  The examiner noted the Veteran's statement that his depression started in 1989 during the appeals process for his VA service connection claims.  The VA psychologist also opined that it was less likely than not that the Veteran's depressive disorder was due to his tinnitus because of the Veteran's "lack of reported marked distress or deficits in psychosocial functioning as a result of his hearing impairment."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board notes that in 1989 and 2007, the Veteran reported that his hearing loss and tinnitus were a result of his MOS as a communications specialist and the use of headsets for four years in service.  The Veteran did not mention being involved in an explosion in these statements.  Likewise, when the Veteran first sought treatment for depressive symptoms in 2006, he stated that he was mildly depressed and that he felt worried a lot of the time, but he did not mention being involved in an explosion or report his nightmares, intrusive thoughts, hypervigilance or any other PTSD symptoms that he later reported during his PTSD examination.  When investigating the Veteran's claimed stressor of being involved in a PX terrorist bombing on November 24, 1985, the VA found that the Veteran was seen for a dental examination in North Carolina on November 25, 1985.  Personnel records did not place the Veteran in Germany until December 1985, but the dental evaluation on November 25, 1985 is a strong indication that the Veteran's statements regarding his stressor, are not credible.  Consequently, all the symptoms that the Veteran reported regarding his stressor (and that he did not initially report from 1989-2007) are not credible.  Regarding his depression, the Board finds that his statements regarding social isolation and feelings of sadness are credible as they are consistently reported in the claims file beginning in 2006.  Likewise, he has consistently reported tinnitus since 1989.  However, the Board does not find the Veteran's statements that his depression began in 1989 with the appeals process credible, because he did not file a claim for depression at that time and because he reported to VA treatment providers in 2008 that his depression began in late 2006.

The Veteran has a current diagnosis of depressive disorder.  The evidence of record does not show that he was treated for psychiatric symptoms in service or within one year of discharge from service; therefore presumptive service connection is not warranted.  Similarly, he has not been diagnosed with psychosis, and thus service connection through a showing of continuity of symptomatology is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has alleged that his depressive disorder is caused by or aggravated by his tinnitus.  The record does not contain a medical nexus opinion which links his depressive disorder to service or to his service-connected disabilities.  He initially reported anxiety and some mild depression, but did not relate it to his hearing loss or social interaction.  In 2008, he stated that his depression began the year prior and was related to his hearing loss.  The Veteran is not service connected for hearing loss.  He has reported that his service-connected tinnitus is not constant, but "comes and goes" and occurs four to five times per week, lasting up to one hour at a time.  As noted by the 2012 VA evaluators, these level of tinnitus would not cause marked deficits in communication.  The evaluators also noted that his complaints of being frustrated at having to ask someone to repeat themselves or being told he is talking too loudly are not significant enough to cause or worsen his depressive disorder.  As the record does not contain a competent and credible nexus between the Veteran's current diagnosed depressive disorder and his service or a service-connected disability, the claim for service connection must be denied.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for depression on a direct or secondary basis.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for depressive disorder, to include as secondary to tinnitus or otitis externa is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


